Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Claims 1-10 are pending and being acted upon in this Office Action. 
Priority
Applicant’ claim priority to provisional application 61/329,078, filed April 28, 2010, is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional Application No 61/329,078, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The previously-filed application does not disclose “mammalian” immunoglobulin (Ig), which is fused to the “N-terminus” of the mature CD24 as in dependent claim 4. 
Therefore for the purposes of applying prior art, the effective filing date of claims 4-7 is April 28, 2011, the date that the present application was filed as a PCT.  The invention of claims 1-3 and 8-10 was described in application 61/329,078.  Therefore the effective filing date of claims 1-3 and 8-10 is April 28, 2010, the date that provisional application 61/329,078 was filed.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1-10 is in fact described in one or more of the previously-filed applications.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 14, 2022 and September 1, 2020 have been considered by the examiner. An initialed copy of the IDS is included with this Office Action.
Drawings
The drawings were received on September 1, 2020.  These drawings are acceptable.
Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and 16/104,072, filed August 16, 2018, is now U.S. Patent No. 10,793,617, which is a continuation of 15/437,968, filed February 21, 2017, is now Abandoned, which is a continuation of 14/519,745, filed October 21, 2014, which is now U.S. Patent No. 9,611,309, which is a continuation of 14/055,609, filed Oct 16, 2013, which is now U.S. Pat No. 8,895,022, which is a continuation of 13/892,705, filed May 13, 2013, which is now abandoned, which is a continuation in part of 13/643,527, filed February 12, 2013, which is now U.S. Patent Number 8,808,697, which is a national stage of International Application No. PCT/US 11/34282, filed April 28, 2011, which claims benefit of provisional application 62/329,078, filed April 28, 2010.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a broad range or limitation, e.g., “comprising” together with a narrow range or limitation, e.g., “consisting of” that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
The recitation of "portion” in claims 4-5 is indefinite because the term “portion” can be as little as a few amino acids.  The term “portion” is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised the metes and bounds of the invention.  Amending the claims to recite “an Fc” or “a hinge, CH2 and CH3 domains” as opposed to “a portion” would obviate this rejection.  
Claims 2-3, 8-10 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Notice re Prior Art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2-3, 8 and 9 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US Patent No. 6,974,672 (issued Dec 13, 2015; PTO 892).
Regarding claim 1, the ‘672 patent teaches a human CD24 (see col. 4, line 7) comprises the amino acid sequence of SEQ ID NO: 5, which is identical to the claimed SEQ ID NO: 1 of human variant, see entire document, col. 10, line col. 36, col. 10, line 62-66,  col. 39, lines 1-28, reference SEQ ID NO: 5 at column 75, which is sequence alignment below:
US-10-390-191-5

  Query Match             100.0%;  Score 149;  DB 3;  Length 80;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 56

The term “comprising” is open-ended.  It expands the claimed SEQ ID NO: 1 to include additional amino acids such as the signal peptide residues 1-26 at the N-terminus and additional amino acids at the C-terminus. 
Regarding claim 2, the ‘672 patent teaches the CD24 protein or peptide is soluble, such as Ig-tailed fusion peptides, see col. 45, line 42-46, in particular. 
Regarding claims 8-9, the ‘672 patent teaches the CD24 protein is produced using eukaryotic host cell (see col. 19, line 1-6); such as CHO (aka Chinese Hamster Ovary) cells, see col. 26, lines 13-20, expression vector, see col. 18, line 61, in particular. 
Claim 3 is included as protein produced in eukaryotic host cell such as CHO cells is glycosylated. 
Thus, the reference teachings anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,974,672 (issued Dec 13, 2015; PTO 892) in view of US20070059793 (Mi hereafter, published March 15, 2007; PTO 892). 
The teachings of the ‘672 patent have been discussed supra. 
The ‘672 patent does not teach the CD24 protein wherein the CD24 further comprises a portion of immunoglobulin (Ig), which is fused to the C-terminus of the mature CD24 as per claim 4, wherein the Ig portion is the Fc portion of human Ig protein as per claim 5, wherein the Fc portion consists of the hinge region, CH2 and CH3 domains of human IgG1 as per claim 6 or wherein the Fc portion consists of the hinge, CH3 and CH4 domains of IgM as per claim 7. 
However, Mi teaches fusion protein comprising Sp35 moiety is fused to an Fc region, i.e., the C-terminal portion of an Ig heavy chain constant region. Potential advantages of an Sp35-Fc fusion include solubility, in vivo stability, and multivalency, e.g., dimerization.  The Fc region used can be an IgA, IgD, or IgG Fc region (hinge-CH2-CH3). Alternatively, it can be an IgE or IgM Fc region (hinge-CH2-CH3-CH4), see para. [0060].   The IgG1 Fc region is preferred. Alternatively, the Fc region of the other subclasses of immunoglobulin gamma (gamma-2, gamma-3 and gamma-4) can be used in the secretion cassette. The IgG1 Fc region of immunoglobulin gamma-1 is preferably used in the secretion cassette includes the hinge region (at least part), the CH2 region, and the CH3 region. In some embodiments, the Fc region of immunoglobulin gamma-1 is a CH2-deleted-Fc, which includes part of the hinge region and the CH3 region, but not the CH2 region.  In some embodiments, the Fc regions of IgA, IgD, IgE, or IgM, are used.  Preferably, the hinge and Fc region are from human IgG1, see Examples 2 and 19, in particular. 
In view of the combine teachings of the ‘672 and Mi, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to make a CD24-Ig fusion protein, just like that of Mi, by substituting the Sp35 moiety of Mi for the mature CD24 as taught by the ‘672 patent to arrive at the claimed invention with a reasonable expectation of success, e.g., CD24-Ig fusion protein comprises a mature CD24 fused to the N-terminal of Fc of human IgG1 wherein the Fc consist of hinge-CH2-CH3 domain of human IgG1 or hinge-CH3 and CH4 of IgM without CH2 domain at the C-terminal of human CD24 in order to increase solubility.  The hinge region provides conformational flexibility, which may improve biological activity in some circumstances. 
The person of ordinary skill would have had a reasonable expectation of success in fusing human CD24 of the ‘672 patent to Mi’s human IgG1 hinge-CH2-CH3 of Mi because Mi teaches Materials and methods for constructing and expressing DNA encoding Fc fusions are known in the art and can be applied to obtain Sp35 fusions without undue experimentation, see para. [0060]. 
One of ordinary skill in the art would have been motivated to do so because Mi teaches the potential advantages of Fc fusion include solubility, in vivo stability (aka serum half-life), and multivalency, e.g., dimerization, see para. [0060. 
In this case, “The substitution of a known element for another is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,974,672 (issued Dec 13, 2015; PTO 892) in view of US20070059793 (Mi hereafter, published March 15, 2007; PTO 892) as applied to claims 1 and 4-7 mentioned above and further in view of US20070093440 (Champion hereafter, published April 26, 2007; PTO 892). 
The teachings of the ‘672 patent and Mi have been discussed supra. 
The references above do not teach the expression system comprises a vector is replication defective retroviral vector as per claim 9 wherein the replication-defective retroviral vector is stably integrated into the genome of a eukaryotic cell as per claim 10.
However, Champion teaches retroviral vector, for example a lentiviral vector.  Unlike other retroviruses, lentiviruses have the ability to efficiently infect and transduce non-proliferating cells, including for example, terminally differentiated cells. Lentiviruses also have the ability to efficiently infect and transduce proliferating cells. Despite the pathogenesis associated with lentiviruses, it is well known to those skilled in the art that the undesirable properties of lentiviruses can be recombinantly separated so that its beneficial characteristics can be harnessed as a delivery vehicle for therapeutic or diagnostic nucleic acid sequences. Therefore, lentiviral-based vectors can be produced that are safe, replication defective and self-inactivating, while still maintaining the beneficial ability to transduce non-dividing cells and integrate into the host chromosome for stable expression and they are known in the art, see para. [0307]. 
In view of the combine teachings of the ‘672, Mi and Champion, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to stably expressed the CD24-Ig fusion protein of the’672 and Mi using the replication defective retroviral vector as taught by Champion by substituting a known vector of the ‘672, Mi for another, e.g., replication defective retroviral vector as taught by Champion with reasonable expectation of success, e.g., stable expression of CD24-Ig or CD24-Fc fusion protein in eukaryotic host cells. 
One of ordinary skill in the art would have been motivated to do so because Champion teaches the lentiviral-based vectors can be produced that are safe, replication-defective and self-inactivating, while still maintaining the beneficial ability to transduce non-dividing cells and integrate into the host chromosome for stable expression, see para. [0307].  
In this case, “The substitution of a known element for another is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-10 of U.S. Patent No. 8,895,022. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Issued claim 1 limits a CD24 protein comprising a mature human CD24 and a protein tag, wherein the sequence of the mature human CD24 comprises SEQ ID NO: 1, wherein the CD24 protein does not comprise an alanine or valine immediately C-terminal to SEQ ID NO: 1, and wherein the protein tag is fused to the C-terminus of the mature human CD24 (species) whereas instant independent claim 1 is generic with respect to the protein tag.  
Issued claim 2 recites the CD24 protein of claim 1, wherein the CD24 protein is soluble, see instant claim 2.
Issued claim 3 recites the CD24 protein of claim 1, wherein the CD24 protein is glycosylated, see instant claim 3. 
 Issued claim 4 recites the CD24 protein of claim 1, wherein the protein tag is the Fc portion of a mammalian Ig protein, see instant claim 4.
Issued claim 5 recites the CD24 protein of claim 4, wherein the Fc portion consists of the hinge region and CH2 and CH3 domains of the human Ig protein, and wherein the Ig is selected from the group consisting of IgG1, IgG2, IgG3, IgG4, and IgA, see instant claims 5 and 6. 
 Issued claim 6 recites the CD24 protein of claim 4, wherein the Fc portion consists of the hinge region and CH3 and CH4 domains of IgM, see instant claim 7. 
 Issued claim 7 recites the CD24 protein of claim 1, wherein the CD24 protein is produced using a eukaryotic protein expression system, see instant claim 8.
 Issued claim 8 recites the CD24 protein of claim 7, wherein the expression system comprises a vector contained in a Chinese Hamster Ovary cell line or a replication-defective retroviral vector, see instant claim 9.  
Issued claim 9 recites the CD24 protein of claim 7, wherein the replication-defective retroviral vector is stably integrated into the genome of a eukaryotic cell, see instant claim 10.  
Otherwise claims 1-10 are anticipated or rendered obvious by the issued claims. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644